Connor, J.
The judgment in this case was predicated upon the affirmative answer to each of the questions presented to the Court on the facts agreed. If these answers were correct, the judgment must be affirmed; otherwise, the judgment must be reversed, or modified.
Affirmative answers to the first and second questions are in accord with the decision of this Court in Martin v. Guilford County, 201 N. C., 63, 158 S. E., 847, 76 L. R. A., 978, and with the decision of the Supreme Court of the United States in Trotter v. State of Tennessee, 290 U. S., 354, 78 L. Ed., 368.
The question presented in Martin v. Guilford County, supra, was whether property, real or personal, located in this State, and otherwise subject to taxation under its laws, is exempt from taxation because said property is owned by a veteran of the World War, who purchased and paid for the same with money which was paid to him by the Government of the United States under provisions of the Act of Congress for the relief of veterans of the World War. Answering this question, which involved primarily a construction of sections 454 and 618 of Title 38, U. S. C. A., it was said, “We think it clear that by the enactment of sections 454 and 618 of Title 38, U. S. C. A., Congress has not undertaken to exercise any control over the property now owned by the plaintiff, and that said property is not exempt from taxation by Guilford County, under the laws of this State, applicable to said property as well as to all other property in said county.” The property owned by the plaintiff in that case was a lot of land and an automobile, both of which had been purchased by the plaintiff with money paid to him by the Government of the United States as compensation and insurance under the Act of Congress. The plaintiff was a veteran of the World War, and had paid the taxes levied on his property by Guilford County. It was held that plaintiff was not entitled to recover of the defendant the amount of said taxes, on the ground that his property was exempt from taxation by Guilford County under the provisions of sections 454 and 618 of Title 38, U. S. C. A.
Martin v. Guilford County, supra, is cited with approval by Justice Cardozo in Trotter v. State of Tennessee, supra. In his opinion in that case, he says: “Exemptions from taxation are not to be enlarged by implication if doubts are nicely balanced, Chicago Theological Seminary v. Illinois, 188 U. S., 662, 46 L. Ed., 641. On the other hand, they are not to be read so grudgingly as to thwart the purpose of the lawmakers. The moneys payable to this soldier were unquestionably exempt till they came into his hands, or the hands of his guardian. McIn*361tosh v. Aubrey, 185 U. S., 122, 46 L. Ed., 834. We leave tbe question open whether the exemption remained in force while they continued in those hands or on deposit in a bank. Cf. McIntosh v. Aubrey, supra; State ex rel. Smith v. Shawnee County, 132 Kan., 233, 294 Pac., 915; Wilson v. Sawyer, 177 Ark., 492, 6 S. W. (2d), 825, and Surrance v. Donna, 248 N. Y., 18, 161 N. E., 315. Be that as it may, we think it very clear that there was an end to the exemption when they lost the quality of moneys and were converted into land and buildings. The statute speaks of 'compensation, insurance, and maintenance and support allowance payable’ to the veteran, and declares that these shall be exempt. We see no token of a purpose to extend a like immunity to permanent investments or the fruits of business enterprises. Veterans who choose to trade in land or in merchandise, in bonds or in shares of stock, must pay their tribute to the State. If immunity is to be theirs, the statute conceding it must speak in clearer terms than the one before us here.”
We can see no distinction in law, for purposes of taxation, between stocks and bonds, and notes and bank deposits and other solvent credits. No such distinction is made by the laws of this State. It is provided by statute that personal property shall include: “All notes, bonds, accounts receivable, money on deposit, postal savings, securities and other credits of every kind belonging to citizens of the State over and above the amounts respectively owed by. them, whether such indebtedness is due them from individuals or from corporations, public or private, and whether such debtors reside within or without the State.” C. S., 7971 (18). This statute was enacted by the General Assembly of this State in obedience to the mandate of the Constitution of North Carolina, sec. 3 of Article V.
An affirmative answer to the third question was manifestly correct. If, as the plaintiff was informed, the Attorney-General of this State made a ruling and gave an opinion as set out in the facts agreed, such opinion was advisory only. It was given by the Attorney-General in the performance of his duty as prescribed by statute. C. S., 7694 (5). The ruling in accordance with the opinion was not authoritative. At most, it could be invoked by the defendants in support of their action in refunding to the plaintiff the amount paid by him as taxes for the year 1930. The defendants were under no legal duty to inform the plaintiff that they had been subsequently advised that the property belonging to his ward, and in his hands as guardian, was not exempt from taxation by Hertford County.
An affirmative answer to the fourth question was also correct. On the facts agreed the defendants were authorized by statute to list for taxation by Hertford County, for the years 1935, 1934, 1933, 1932, and *3621931 — five years — the property belonging to the estate of his ward, which the plaintiff bad failed to list for said years. C. S., 7971 (SO). It is true that defendants did not comply strictly with the provisions of the statute relative to procedure, but there was a substantial compliance with these provisions. It is not contended by the plaintiff that be has been prejudiced by the failure of the defendants to comply with the letter of the statute. On the contrary, the plaintiff agrees that the property was properly listed and was properly assessed for taxation, unless it was exempt from taxation under the laws of the United States.
The Act of Congress of 12 August, 1935, is not applicable to this case. However, it is provided in said act that provisions with respect to exemption from taxation of payments due under the Act of Congress for the relief of veterans of the "World War “shall not extend to any property purchased in part or wholly out of such payments.” This is a legislative recognition of the construction by this Court and by the Supreme Court of the United States of sections 454 and 618 of Title 38, U. S. C. A., and supports the decision in the instant case.
There is no error in the judgment. It is
Affirmed.